Exhibit 10.3

 

 

AMENDED AND RESTATED MARKETING AGREEMENT

 

AMENDED AND RESTATED MARKETING AGREEMENT (the “Agreement”), dated as of the
21st day of December, 2012, by and among (i) GOOD SAM ENTERPRISES, LLC, a
Delaware limited liability company and successor by conversion from AFFINITY
GROUP, INC. (“Good Sam”), (ii) CAMPING WORLD, INC., a Kentucky corporation and
CWI, Inc., a Kentucky corporation (“CWI”) and a wholly owned subsidiary of
Camping World (together, “Camping World”), and (iii) GMAC INSURANCE
MARKETING, INC., a Missouri corporation (the “GMACI Agency”).

 

WITNESSETH:

 

WHEREAS, Good Sam, Camping World and the GMACI Agency are parties to that
certain Choice Model Marketing Agreement dated as of January 21, 2011 (the
“Existing Choice Model Agreement”); and

 

WHEREAS, Good Sam and Camping World, on the one hand, and the GMACI Agency, on
the other hand, wish to amend and restate the Existing Choice Model Agreement
and to establish a modified arrangement and agreement, all on the terms set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants, agreements and conditions contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

I

DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

Affiliate.  When used with respect to any Person means any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person.  For purposes of this definition, “control” (including the
correlative terms “controlling,” “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.  With respect to investment partnerships, to the
extent the organizational documents thereof require or permit a distribution of
assets to partners and others upon the liquidation or winding up of the
investment partnership or otherwise, the term “Affiliate” shall include such
partners and others.

 

Agency Commissions.  The commissions, profits, co-op dollars and all other
payments made to the Good Sam Insurance Agency by the Other Carriers for
Insurance and Insurance Products issued to Good Sam Members and Camping World
Customers through the Good Sam Insurance Agency contemplated by this Agreement.

 

Alternative Messaging.  Advertising which exclusively promotes and endorses the
Branded Products, but which may provide a secondary message to the effect that
if the Branded Products are not suitable for a Good Sam Member or Camping World
Customer, the Good Sam Insurance Agency will make other options available or
find alternative suitable insurance.  No names or logos of Other Carriers or the
number of Other Carriers may be included as a part of Alternative Messaging.

 

1

--------------------------------------------------------------------------------


 

Annual Direct Marketing Budget.  For any calendar year during the Term, the plan
for marketing and the budget of marketing expenses to be incurred by the parties
in connection with marketing and promoting the Branded Products through the
Direct Marketing Activities during that year as established and as the same may
be modified in accordance with Section V.5.

 

Annual Sponsor Marketing Budget.  For any calendar year during the Term, the
plan for marketing and the budget of marketing expenses to be incurred by the
parties in connection with marketing and promoting the Branded Products through
the Sponsor Marketing Activities during that year as established and as the same
may be modified in accordance with Section V.5.

 

Branded Products.  Insurance or Insurance Products that bear, or are marketed or
solicited, using the Good Sam or Camping World trade name, trademark, service
mark, logo or slogan.

 

Camping World.  See the first paragraph of this Agreement.

 

Camping World Customers.  Customers of Camping World or its subsidiaries,
including, without limitation, its catalogues, online customers, retail stores,
dealerships, service centers, rewards programs, other selling outlets and
members of any of either of their present or future affinity or other clubs or
membership organizations.

 

Camping World Customer Lists.  Lists of Camping World Customers maintained by
Camping World and its subsidiaries.

 

Camping World’s Confidential Information.  See Article X.1.

 

Choice Platform.  The “choice model” program owned and operated by the Good Sam
Insurance Agency through which Insurance and Insurance Products are marketed,
offered and issued to Good Sam Members and Camping World Customers pursuant to
the terms of this Agreement.

 

Cross-Marketed Products.  See Section V.7.

 

CWI.  See the first paragraph of this Agreement.

 

Direct Marketing Activities.  See Section V.1.

 

Direct Written Premiums.  For any period, gross premiums, less credits for
premium cancellations and returns recorded and received by the GMACI Carrier
with respect to the applicable policies during such period.

 

Effective Time.  See Article II.

 

Existing Camping World Policies.  The policies of Insurance or Insurance
Products defined as “Existing Camping World Policies” in the Existing Choice
Model Agreement.

 

Existing Camping World Policy Marketing Fee.  See Section VIII.4.

 

Existing Choice Model Agreement.  See the recitals of this Agreement.

 

Existing Choice Model Policies.  The policies of Insurance or Insurance Products
defined as “New GMACI Carrier Policies” in the Existing Choice Model Agreement
written between January 21, 2011 and December 31, 2012.

 

Existing Choice Model Policy Marketing Fee.  See Section VIII.5.

 

2

--------------------------------------------------------------------------------


 

Existing Good Sam Policies.  The policies of Insurance or Insurance Products
defined as “Existing Affinity Policies” in the Existing Choice Model Agreement.

 

Existing Good Sam Policy Marketing Fee.  See Section VIII.3.

 

GMACI Agency.  See the first paragraph of this Agreement.

 

GMACI Carrier.  Each Affiliate of the GMACI Agency that is licensed and
authorized to issue Insurance and Insurance Products and that has entered into
an agency agreement with the Good Sam Insurance Agency to offer Insurance and
Insurance Products through the Choice Platform.

 

Good Sam.  See the first paragraph of this Agreement.

 

Good Sam’s Confidential Information.  See Article X.1.

 

Good Sam Insurance Agency.  The insurance agency operated by CWI or a successor
insurance agency owned by Good Sam or an Affiliate of Good Sam.

 

Good Sam Members.  Members of any of the present or future Good Sam or other
clubs or membership organizations, including the Good Sam Club, of Good Sam or
its subsidiaries other than Camping World.

 

Good Sam Member Lists.  Lists of the Good Sam Members maintained by Good Sam or
its subsidiaries.

 

Insurance and Insurance Products.  Any (i) automobile or recreational vehicle
property and casualty insurance product, including Vehicle Coverage, homeowners
insurance, motorcycle insurance, boat insurance, and personal umbrella
insurance, but specifically excluding Warranty Coverage and roadside assistance
services, and (ii) any other insurance products to which the parties mutually
agree in writing should be included as Insurance and Insurance Products.

 

Management Standard.  See Section IV.6.

 

Marketing Expenses.  See Section V.4.

 

Marketing Fee.  See Section VIII.1(a).

 

Membership Publications. The written and electronic publications and
communication vehicles owned, operated or controlled by Good Sam or Camping
World or any of their subsidiaries where the primary recipients and readers are
the Good Sam Members or Camping World Customers.

 

New GMACI Carrier Policies.  See Section VIII.1(a).

 

Non-Membership Publications. The written and electronic publications and
communication vehicles owned, operated or controlled by Good Sam or Camping
World or any of their subsidiaries which are not Membership Publications.

 

Notice of Breach.  See Section III.2(b).

 

Other Carrier.  An insurance company (other than the GMACI Carrier) that is
licensed and authorized to issue Insurance and Insurance Products and that has
entered into an agency agreement with the Good Sam Insurance Agency to offer
Insurance and Insurance Products through the Choice Platform.

 

Other Carrier Sales.  Insurance or Insurance Products issued by Other Carriers
to Good Sam Members and Camping World Customers through the Good Sam Insurance
Agency.

 

3

--------------------------------------------------------------------------------


 

Person.  An individual, a corporation, a partnership, a joint venture, a limited
liability company, a trust, an unincorporated organization or any other entity
or organization, including a government, a political subdivision or an agency or
instrumentality thereof, and shall include the plural thereof.

 

Point of Sale Materials.  The point of sale materials, retail flyers, catalogs
and similar materials directed at the Good Sam Members and Camping World
Customers.

 

Prior Camping World Agreements.  The agreements defined as Existing Camping
World Agreements in the Existing Choice Model Agreement.

 

Prior Good Sam Agreements.  The agreements defined as Existing Affinity
Agreements in the Existing Choice Model Agreement.

 

RV Insurance.  Vehicle Coverage for recreational vehicles.

 

Service Fee.  See Section VIII.2.

 

Sponsor Marketing Activities.  See Section V.2.

 

Term.  See Section III.1.

 

Vehicle Coverage.  Private passenger automobile liability and physical damage
insurance coverages (which includes all insurance coverages reasonably related
thereto, including, without limitation, comprehensive, collision, third party
property damage and bodily injury liability coverages and personal injury
protection).  Automobile includes private passenger automobiles, motorcycles and
recreational vehicles, motor homes, travel trailers, minivans, sport utility
vehicles, and other similar vehicles or items.  For the purpose of this
Agreement, recreational vehicles or RVs include motor homes, travel trailers,
5th wheels, pop ups, and conversion vans.

 

Warranty Coverage.  Mechanical breakdown insurance and extended warranty or
service contracts.

 

II

THE EFFECTIVE TIME

 

This Agreement shall become effective as of January 1, 2013 (the “Effective
Time”).  This Agreement amends, restates and replaces the Existing Choice Model
Agreement in its entirety.  This Agreement shall apply to all policies in effect
at the Effective Time under the Existing Choice Model Agreement, the Prior
Camping World Agreements or the Prior Good Sam Agreements.

 

III

TERM AND TERMINATION

 

1.            Term.  The term of this Agreement (the “Term”) shall commence at
the Effective Time and shall extend, without interruption except to the extent
otherwise expressly provided in this Agreement, until January 21, 2032.

 

2.            Termination.  In the event that either Good Sam or Camping World,
on the one hand, or the GMACI Agency, on the other hand, fails to perform any of
its obligations under this Agreement and such breach is material, the
non-breaching party may deliver a written notice (a “Notice of Breach”)
describing such violation or nonperformance in reasonable detail.  The breaching
party shall have thirty (30) days in which to cure the violation or
non-performance described in the Notice of Breach; and if such party does not
cure such violation or non-performance  as aforesaid, the party delivering

 

4

--------------------------------------------------------------------------------


 

the Notice of Breach may terminate this Agreement as to the breaching party upon
a further thirty (30) days’ written notice to the other party which termination
shall take effect on the thirtieth (30th) day after delivery of such second
notice.  In addition to or in place of delivery of notice of such termination,
the non-breaching party may pursue at law or at equity any other rights or
remedies (including specific performance) for any failure by the other party to
perform any of its obligations hereunder.

 

3.            Effect of Expiration or Termination.  In the event of the
expiration or termination of this Agreement, each party’s obligations for
payment under this Agreement shall be as provided under Article VIII hereof.

 

IV

THE GOOD SAM INSURANCE AGENCY

 

1.            The Good Sam Insurance Agency.  The Good Sam Insurance Agency
shall implement and operate the Choice Platform, which Choice Platform will
include (a) Insurance and Insurance Products underwritten by the GMACI Carrier,
including the Branded Products, (b) Insurance and Insurance Products offered by
Other Carriers in accordance with Section IV.3, and (c) Cross-Marketed Products
(as defined in Section V.7 below).  The Good Sam Insurance Agency shall offer
Insurance and Insurance Products through a direct call center, online, by direct
mail, in the Camping World retail stores, dealerships, service centers and other
selling outlets, through the Direct Marketing Activities channels, the Sponsor
Marketing Activities channels and through such other means to which the parties
may agree from time to time.

 

a.                      The GMACI Agency shall be responsible for all efforts
and management related to marketing and promotion of the Good Sam Insurance
Agency and the Branded Products through the Direct Marketing Activities,
including creative, printing, production, materials and other related services,
and the GMACI Agency may, at its sole discretion, engage third parties to
perform such services.  Camping World and Good Sam shall be responsible for all
efforts and management related to the marketing and promotion of the Good Sam
Agency through the Sponsor Activities.

 

b.                      The GMACI Agency shall carry out the Direct Marketing
Activities as more specifically provided under, and in accordance with,
Section V.1 and shall operate the call center and shall manage the sales process
through the call center and online, including all receipt of quote information,
quoting, binding and rate presentation, and customer service as more
specifically provided under Article VI hereof.  Good Sam and Camping World shall
carry out all Sponsor Marketing Activities as more specifically provided under,
and in accordance with,  Section V.2 hereof.

 

2.            Exclusive Program.  The GMACI Carrier shall have the exclusive
right to develop (a) the Branded Products using the “Good Sam” or “Company
World” names or any other name that Good Sam or Camping World acquire or market
under during the term of this Agreement, and (b) such other Insurance and
Insurance Products that the parties may agree from time to time are to be
branded with a name owned by Good Sam or Camping World or their direct and
indirect subsidiaries and become Branded Products.  Neither Good Sam nor Camping
World shall endorse or market any Branded Products or any other Insurance or
Insurance Product other than those developed with the GMACI Carrier; provided,
however, Good Sam and Camping World shall have the right to include Alternative
Messaging.

 

3.            Other Carriers.

 

(a)                The Other Carriers with which the Good Sam Insurance Agency
has entered into agency agreements prior to the date of this Agreement are set
forth on Schedule A.  The Good Sam Insurance Agency shall maintain its contracts
with the Other Carriers on their current terms unless the GMACI Agency, on the
one hand and Good Sam and Camping World, on the

 

5

--------------------------------------------------------------------------------


 

other hand, mutually agree to any contractual changes.  Any changes to the Other
Carriers, or the addition of any additional Other Carriers shall be subject to
the mutual approval of the GMACI Agency, on the one hand and Good Sam and
Camping World, on the other hand.  XXXXXXXXXX

 

(b)                During the sales process, the GMACI Agency will only present
Insurance and Insurance Products written by Other Carriers to the Good Sam
Members and Camping World customers to the extent that they are unable to sell
Branded Products.  To the extent that Branded Products cannot be sold, the GMACI
Agency will use good faith efforts to sell Insurance and Insurance Products
written by Other Carriers. Agency Commissions paid to the Good Sam Insurance
Agency by the Carriers shall be as negotiated by the Good Sam Insurance Agency
with the Carriers. All Agency Commissions received from Other Carriers shall be
shared between Good Sam and the GMACI Agency with the GMACI Agency receiving
XXXXX of such Agency Commissions and Good Sam receiving XXXXX of such Agency
Commissions in accordance with Section VIII.2.

 

4.            Renewal Rights.  The Good Sam Insurance Agency shall own and
control all renewal rights and expirations on all Insurance and Insurance
Products issued or sold through the Good Sam Insurance Agency, including to Good
Sam Members or Camping World Customers, and shall have the sole and exclusive
right to customer relationships with policyholders of Insurance and Insurance
Products contemplated under this Agreement, including Insurance and Insurance
Products underwritten, written or issued by the GMACI Carrier.  If the GMACI
Agency is party to any agency agreement with the GMACI Carrier that is
inconsistent with this Section V.4., the GMACI Agency shall assign to the Good
Sam Insurance Agency the renewal rights and expirations contemplated in this
Section V.4.

 

5.            Management of the Good Sam Insurance Agency.  The business,
property and affairs of the Good Sam Insurance Agency shall be owned exclusively
by the Good Sam Insurance Agency and, except as otherwise set forth herein, the
day to day operations of the Good Sam Insurance Agency shall be managed by the
GMACI Agency.  Such day to day management decisions for the Good Sam Insurance
Agency shall be made by the GMACI Agency, in consultation with Good Sam and
Camping World, based upon the mutual best interests of the Good Sam Insurance
Agency, the GMACI Agency, Good Sam Members, Camping World Customers, Good Sam
and Camping World, always to the extent compliant with applicable law (the
“Management Standard”).  The GMACI Agency shall not have the right to make
management decisions (a) beyond the day to day operations, (b) changing legal
structure or (c) outside of the ordinary course of business, all of which are
reserved to Good Sam.

 

V

MARKETING OF INSURANCE AND INSURANCE PRODUCTS

 

1.            Direct Marketing Activities.  The GMACI Agency shall control and
direct all marketing activities through all external channels including, but not
limited to, the following (the “Direct Marketing Activities”):

 

(a)                 Direct mail to Good Sam Members and Camping World Customers;

(b)                On-line marketing, which shall include paid search, online
display advertising and social media and shall not include email;

(c)                Referral programs;

(d)                Outbound calls and telemarketing made in an effort to market
to, follow up with and cross sell to Good Sam Members and Camping World
Customers;  and

(e)                Other miscellaneous marketing channels not controlled by Good
Sam or Camping World or their affiliates.

 

The GMACI Agency may communicate through any channel with any current or former
policyholders;

 

6

--------------------------------------------------------------------------------


 

with individuals who have quoted with the GMACI Agency in the past; and with
individuals who the GMACI Agency has access to their contact information through
a means other than receiving it from Good Sam or Camping World for purposes of
marketing the Branded Products.   The GMACI Agency will handle all creative
design and marketing modeling analytics for, and will determine the appropriate
timing and frequency of, all Direct Marketing Activities.  The Direct Marketing
Activities shall be carried out in accordance with the Annual Direct Marketing
Budget.  Good Sam and Camping World shall make the Good Sam Member List and the
Camping World Customer List and, to the extent available, all data points
currently provided in connection with the Existing Choice Model Agreement (as
the parties may mutually agree in good faith to modify such items from time to
time) at the relevant time intervals, provided that such intervals do not
interfere with marketing campaigns of Camping World or Good Sam in a manner that
could reasonably be anticipated to adversely affect response rates.  The Good
Sam Member Lists and the Camping World Customer Lists shall only be used by the
GMACI Agency for Direct Marketing Activities in connection with the sale of
Branded Products and no other purposes whatsoever.  Direct Marketing Activities
will continue to be carried out under the “New Good Sam Insurance Agency”
campaign.

 

2.            Sponsor Marketing Activities.  Good Sam and Camping World shall
control and direct all marketing activities through internal channels including,
but not limited to, the following (the “Sponsor Marketing Activities”):

 

(a)                Emails to Good Sam Members and Camping World Customers;

(b)                Call Transfer from the Good Sam call centers to the Good Sam
Insurance Agency call center managed by the GMACI Agency;

(c)                Print advertisements in Membership Publications and
Non-Membership Publications;

(d)                Web advertising on Good Sam and Camping World branded or
controlled websites;

(e)                 Marketing and sales by licensed agents at Camping World
retail stores, service centers and dealerships;

(f)                   Statement stuffers inserts in mailings and customer
communications; and

(g)                Other miscellaneous marketing channels that are controlled by
Good Sam or Camping World or their Affiliates.

 

Good Sam and Camping World will handle all creative design for, and will
determine the appropriate timing and frequency of, all Sponsor Marketing
Activities. All Sponsor Marketing Activities and all of the Sponsor Marketing
Activity channels shall exclusively market the Branded Products and the Good Sam
Insurance Agency in accordance with the Annual Sponsor Marketing Budget and
direct the customer to call the Good Sam Insurance Agency.

 

3.            Advertising.

 

a.                      The Insurance and Insurance Products offered by the Good
Sam Insurance Agency pursuant to this Agreement shall be the exclusive program
for marketing, promoting, selling, soliciting and negotiating the Insurance and
Insurance Products to the Good Sam Members and Camping World Customers,
including in the Camping World retail stores, dealerships and service centers. 
All marketing, promoting, selling, soliciting and negotiating by the parties
hereto of Insurance and Insurance Products to Good Sam Members and Camping World
Customers shall exclusively promote the Branded Products and the Good Sam
Insurance Agency (but may contain Alternative Messaging) and shall direct
customers to go online or to call the Good Sam Insurance Agency to quote and
purchase the Branded Products through the Good Sam Insurance Agency.

 

b.                      Good Sam and Camping World each agree, and agree to
cause their subsidiaries, not to permit any other insurance carrier, including
the Other Carriers, to advertise Insurance and Insurance Products in Good Sam’s
or Camping World’s Membership Publications, in any Camping World retail store or
service center or other selling outlets or in any Point of Sale Materials.  The
Good Sam Insurance Agency will be the only Person permitted to advertise

 

7

--------------------------------------------------------------------------------


 

Insurance and Insurance Products in Good Sam’s and Camping World’s Membership
Publications, in all Camping World retail stores and other selling outlets and
in all Point of Sale Materials; provided, however, that advertising by Camping
World or Good Sam may include Alternative Messaging.

 

c.                      Notwithstanding anything to the contrary contained in
this Agreement, Other Carriers and other providers of Insurance or Insurance
Products may separately advertise Insurance and Insurance Products in marketing
outlets that do not specifically market to Good Sam Members or Camping World
Customers such as (a) recreational vehicle shows and events and Good Sam rallies
not attended exclusively by Camping World Customers or Good Sam Members and
(b) Non-Membership Publications, but such advertisements shall not include
references that the Other Carrier or other  provider is a participant in the
Choice Platform and/or is one of the participating Carriers of the Good Sam
Insurance Agency.  From time to time, the parties may mutually agree that Other
Carriers not be permitted to advertise in Non-Membership Publications or other
marketing outlets.  Any such agreement shall be upon such terms and conditions,
including compensation, as the parties mutually agree in writing as an amendment
hereto.

 

4.            Marketing Expenses. Each of the GMACI Carrier, on the one hand,
and Good Sam and Camping World, on the other hand, shall XXXXXXXXXX the
following marketing expenses incurred in accordance with the Management Standard
in connection with (a) printing and postage cost of direct mail marketing and
associated cost of premium (gifted incentives for receiving quotes), paid search
and online display advertising in connection with the Direct Marketing
Activities in accordance with the Annual Direct Marketing Budget,  and (b) costs
incurred by Camping World and/or Good Sam for print advertising, statement
stuffers and associated cost of premium (gifted incentives for receiving
quotes), and in store banner and signage production costs in connection with
Sponsor Marketing Activities in accordance with the Annual Sponsor Marketing
Budget  (the “Marketing Expenses”).  The portion of Marketing Expenses to be
paid by Good Sam and/or Camping World for any period shall be allocated to each
such party in the same proportion as Marketing Fees (as defined in
Section VIII.1) are paid to such party for that period.  XXXXXXXXXX  It is
understood and agreed that all other expenses incurred by the GMACI Agency in
connection with the Direct Marketing Activities which are not considered
Marketing Expenses, as set forth above, all marketing overhead expenses,
hardware and software licensing fees (including amounts, other than software
development costs, payable to Quomation following the date hereof under that
certain agreement between Good Sam and Quomation), data processing expenses and
staff expenses for database management shall be borne XXXXX by the GMACI Agency.
It is understood and agreed that all other expenses incurred by the Good Sam or
Camping World in connection with the Sponsor Marketing Activities which are not
considered Marketing Expenses, as set forth above (including all Quomation
software development costs) shall be borne XXXXX by Good Sam or Camping World.

 

5.            Annual Marketing Budgets.

 

a.                      The Annual Direct Marketing Budget will be set each
year, and may be changed from time to time, by the GMACI Agency in its sole
discretion.  The Annual Sponsor Marketing Budget will be set each year, and may
be changed from time to time, by Good Sam and Camping World, in their sole
discretion. The GMACI Agency shall deliver the Annual Direct Marketing Budget
for the following calendar year to Good Sam and Camping World 60 days before the
beginning of each year.  Camping World and Good Sam shall deliver the Annual
Sponsor Marketing Budget for the following calendar year to the GMACI Agency 60
days before the beginning of each year.  The GMACI Agency, on the one hand, and
Camping World and Good Sam, on the other hand, will deliver notification of any
material modifications to the Annual Direct Marketing Budget or Annual Sponsor
Marketing Budget, as applicable, to the other reasonably promptly following its
making of any changes.  Each of the Annual Direct Marketing Budget and the
Annual Sponsor Marketing Budgets will be set and modified in accordance with the
Management Standard.

 

8

--------------------------------------------------------------------------------


 

b.                      With respect to calendar year 2013, the Annual Direct
Marketing Budget and Annual Sponsor Marketing Budget shall be delivered by
January 31, 2013.

 

6.            Marketing Materials.  Good Sam and Camping World, on the one hand,
and the GMACI Agency, on the other hand, shall deliver to the other, for the
other’s prior written approval, the forms of all documents and printed materials
contemplated for distribution which refer to the other party or its Affiliates,
including, in the case of the GMACI Agency, the GMACI Carrier, and shall not
distribute any such form of document prior to its receipt of written approval
thereof from the other party.  No names or logos of any Other Carriers may be
included without the consent of the GMACI Agency. Each party hereto agrees that
a party’s trade names, trademarks, service marks, logos and slogans used by such
party shall remain the sole and exclusive property of such party, and that such
trade names, trademarks, service marks, logos and slogans, shall be used by a
party only after receiving prior written approval from the owning party, and
then only in connection with the services to be provided pursuant to the terms
of this Agreement.  Each party hereto agrees to include in any forms of
documents or printed materials any legal or other disclaimers reasonably
required by the other party.  Except as expressly set forth herein, no prior
written approval required under this Section V.6 shall be unreasonably withheld
or delayed and such prior written approval shall be deemed to have been given if
the other party does not respond in writing within ten (10) business days after
the form of document or other material to be approved has been delivered to the
other party pursuant hereto.

 

6.            Cross-Marketed Products.  The parties hereto also agree to market,
quote and sell such other products as the parties hereto from time to time agree
to market, quote and sell (collectively, the “Cross-Marketed Products”).  The
compensation for selling such Cross-Marketed Products shall be on such terms and
conditions as the parties mutually agree in writing as an amendment hereto.

 

7.            Cooperation.  Each of Good Sam, Camping World and the GMACI Agency
shall designate an employee with decision-making authority to be available to
the other party, by telephone or as otherwise agreed by the parties, to serve as
a liaison with the other party for managing and overseeing the marketing and
promotional activities contemplated by this Agreement.  Specifically, these
employees shall work together in a spirit of cooperation to, among other things,
develop Branded Products from time to time, review and agree to terms and
conditions related to the marketing and sale of Cross-Marketed Products from
time to time and to take such other actions as may be necessary or appropriate
to consummate and effect completely the activities contemplated by this
Agreement.

 

VI

CALL CENTER OPERATIONS

 

1.            Call Center.

 

i.                               The GMACI Agency shall exclusively manage and
be responsible for all call center and online sales operations.  Such
responsibilities shall include, but not be limited to, (i) training and
education associated with the Insurance and Insurance Products, (ii) insurance
services related to Insurance and Insurance Products underwritten, written or
issued by the GMACI Carrier, including, without limitation, premium billing,
claims adjustment, claims processing and handling of policy inquiries, changes
and renewals and ongoing underwriting decisions, (iii) managing the sales
process with prospective and existing policyholders, (iv) managing all quoting,
binding and rate presentation, through the call center or online, and
(v) customer service.  For the avoidance of doubt, the GMACI Agency shall have
no responsibility with respect to premium billing, claims adjustment, claims
processing, and ongoing underwriting decisions for Insurance and Insurance
Products written by the Other Carriers, unless otherwise expressly negotiated
with the Other Carrier.

 

9

--------------------------------------------------------------------------------


 

ii.                            The GMACI Agency shall dedicate a group of sales
agents within its call center to handle all Choice Platform calls and supply
overflow capacity from additional non-dedicated sales agents as necessary, and
Good Sam agrees to cause the Good Sam Insurance Agency to make all necessary
filings and take all action necessary to authorize these sales agents to
transact business on the Good Sam Insurance Agency’s behalf.  The GMACI Agency
agrees to expend a reasonable amount of research and development resources to
refine and develop Insurance and Insurance Products, marketing strategies and
operational procedures specifically designed for the sale of the Branded
Products to Affinity Members and Camping World Customers.  The GMACI Agency
shall perform its duties and activities as provided in this Agreement in
accordance in all material respects with applicable law.

 

VIII

FEES

 

1.            Marketing Fee.

 

(a)                In consideration of developing the Branded Products and the
Good Sam Insurance Agency contemplated under this Agreement, the GMACI Agency
shall pay or cause to be paid to the Good Sam Insurance Agency a fee (the
“Marketing Fee”) on all Insurance and Insurance Products underwritten, written
or issued by the GMACI Carrier during the Term of this Agreement (the “New GMACI
Carrier Policies”).  The Marketing Fee payable with respect to Good Sam Members
shall be equal to XXXXX of Direct Written Premiums for RV Insurance and XXXXX of
the Direct Written Premium for all other Insurance and Insurance Products
underwritten, written or issued by the GMACI Carrier to Good Sam Members.  The
Marketing Fee payable with respect to Camping World Customers shall be equal to
XXXXX of Direct Written Premiums for RV Insurance and XXXXX of the Direct
Written Premium for all other Insurance and Insurance Products underwritten,
written or issued by the GMACI Carrier to Camping World Customers.

 

(b)                The GMACI Agency will continue to pay the Marketing Fee to
the Good Sam Insurance Agency or its designee following the expiration or
termination of this Agreement with respect to the New GMACI Carrier Policies in
existence on the date of expiration or termination of this Agreement for as long
as such New GMACI Carrier Policies remain in force.  Good Sam and Camping World
agree, and agree to cause each of its subsidiaries, including the Good Sam
Insurance Agency, not to target and directly market the policyholders of the New
GMACI Carrier Policies to replace the New GMACI Carrier Policies.  More
specifically, Good Sam and Camping World agree, and agree to cause each of its
subsidiaries, including the Good Sam Insurance Agency, not to move the New GMACI
Carrier Policies to another carrier (called a “book-roll”) unless the
policyholder of the New GMACI Carrier Policy first initiates contact with the
Good Sam Insurance Agency, requests quotes from Other Carriers and opts to move
to such Other Carrier.

 

(c)                In the event the GMACI Agency terminates this Agreement for
material breach by either Good Sam or Camping World, the GMACI Agency’s
obligation to pay the Marketing Fees pursuant to this Section VIII.1 shall
immediately terminate.

 

2.            Agency Commissions.  As a to compensate the GMACI Agency for the
call center management, sales, and management of other functions outsourced to
it by the Good Sam Insurance Agency pursuant to this Agreement, Good Sam shall
cause the Good Sam Insurance Agency to pay to the GMACI Agency XXXXX of all
Agency Commissions paid by the Other Carriers to the Good Sam Insurance Agency
with respect to Insurance and Insurance Products underwritten, written or issued
by the Other Carriers to Good Sam Members or Camping World Customers.  Such
amount shall be paid during the Term and will continue to be paid following
expiration or termination of this Agreement for any reason for all Insurance and
Insurance Products for which Agency Commissions are being paid on the date of
expiration or termination of this Agreement as long as the Good Sam

 

10

--------------------------------------------------------------------------------


 

Insurance Agency continues to receive such Agency Commissions with respect to
Insurance and Insurance Products underwritten, written or issued by Other
Carriers to Good Sam Members or Camping World Customers.

 

3.            Existing Good Sam Policies.  For all Existing Good Sam Policies,
the GMACI Agency shall pay or cause to be paid to the Good Sam Insurance Agency
or its designee a fee  (the “Existing Good Sam Policy Marketing Fee”) as
follows:

 

(a)                XXXXX of Direct Written Premiums for Vehicle Coverage,
including RV Insurance, except as provided under Sections VIII.3(d) and
(e) below;

 

(b)                XXXXX of Direct Written Premium for new policies and XXXXX of
Direct Written Premium on renewal business for Insurance and Insurance Products
written through independent agents;

 

(c)                XXXXX of Direct Written Premium for homeowner Insurance and
Insurance Products written through Homesite, except that in the states of
Connecticut, Louisiana, Michigan, Minnesota, New Jersey, New York and Tennessee,
the fee is XXXXX of Direct Written Premium on new policies and XXXXX on
renewals;

 

(d)                XXXXX of Direct Written Premium for mobile homes written
through Homesite; and

 

(e)                XXXXX of Direct Written Premium for private passenger
automobile, motorcycle and snowmobile Insurance and Insurance Products and RV
Insurance written through Progressive.

 

4.            Existing Camping World Policies.  For all Existing Camping World
Policies, the GMACI Agency shall pay or cause to be paid to the Good Sam
Insurance Agency or its designee a fee (the “Existing Camping World Policy
Marketing Fee”) as follows:

 

(a)                 XXXXX of Direct Written Premiums for Insurance and Insurance
Products underwritten by NGIC or any of its Affiliates under the  Existing
Camping World Agreements;

 

(b)                XXXXX of Direct Written Premium for homeowner Insurance and
Insurance Products written through Homesite, except that in the states of
Connecticut, Louisiana, Michigan, Minnesota, New Jersey, New York and Tennessee,
the fee is XXXXX of Direct Written Premium on new policies and XXXXX on
renewals;

 

(d)                XXXXX of Direct Written Premium for Insurance and Insurance
Products underwritten by Progressive through a direct call center operated by
the GMACI Agency or of any of its Affiliates as a result of a direct
solicitation by the GMACI Carrier, NGIC or any of its Affiliates (except for
boat and Texas full-timer RV Insurance the amount shall be XXXXX); and

 

(e)                XXXXX of Direct Written Premium for private passenger
automobile and XXXXX for boat, motorcycle and snowmobile Insurance and Insurance
Products and RV Insurance written through Progressive through Camping World
licensed agents from leads generated from a Camping World retail store location
or referred by Camping World employees or agents at Camping World retail store
locations to the GMACI Agency or any of its Affiliates direct call center.

 

5.            Existing Choice Model Policies.  For all Existing Choice Model
Policies, the GMACI Agency shall pay or cause to be paid to the Good Sam
Insurance Agency or its designee a fee (the “Existing Choice Model Policy
Marketing Fee”) as follows: (a) XXXXX of Direct Written Premiums for RV
Insurance and (b) XXXXX of the Direct Written Premium for all other Insurance
and Insurance Products underwritten, written or issued by the GMACI Carrier to
Good Sam Members or Camping World Customers.

 

11

--------------------------------------------------------------------------------


 

6.            Reporting of Fees and Expenses and Payment.

 

(a)                Within thirty (30) days following the expiration of each
month for which Marketing Fees, Existing Good Sam Policy Marketing Fees,
Existing Camping World Policy Marketing Fees or Existing Choice Model Policy
Marketing Fees are payable, the GMACI Agency shall remit payment, by wire
transfer, to the Good Sam Insurance Agency or its designee as the case may be
the Marketing Fees, Existing Good Sam Policy Marketing Fees and Existing Camping
World Policy Marketing Fees earned for the prior month.

 

(b)                Within thirty (30) days following the expiration of each
month for which Service Fees are payable, Good Sam agrees to cause the Good Sam
Insurance Agency to (i) transmit to the GMACI Agency an accounting of all Agency
Commissions earned during the prior month, and (ii) shall either remit to the
GMACI Agency, by wire transfer, the Service Fees earned for the prior month or
instruct the GMACI Agency to deduct the amount of such Service Fees earned from
the next payment due under Section 6(a).

 

(c)                Following the expiration of any month during which any party
incurs Marketing Expenses, such party shall transmit to the other party an
invoice setting forth the type of marketing activity, total cost of activity,
vendor, date of service and a copy of actual invoices received from any
third-party vendors.  The GMACI Agency shall increase or decrease the amount of
the payment due under Section 6(a) in an amount such that the Marketing Expenses
are borne in accordance with Section V.4 of this Agreement and shall provide an
accounting of such increase or decrease to Good Sam and Camping World on a
monthly basis.

 

7.            Survival. The provisions of this Article VIII shall survive
expiration or termination of this Agreement for any reason.

 

8.            Right to Offset.  The GMACI Agency, on the one hand, and Good Sam
and Camping World, on the other hand, shall be entitled to set off any
undisputed indebtedness, amounts or obligations owed by it to the other party
against any and all undisputed indebtedness, amounts or other obligations owed
to it by the other party.

 

IX

OTHER MARKETING AGREEMENTS

 

a.                      Cross-Selling.  It is the intention of Good Sam, Camping
World and the GMACI Agency that they and their respective subsidiaries and
Affiliates pursue other cross selling opportunities and that they reasonably
compensate each other therefor on an actual volume basis.  Nothing in this
Section IX.1. shall be deemed to require either party to make efforts on behalf
of the other party outside of the normal course of its business or if such would
interfere with the other party’s business or otherwise diminish the provisions
of this Agreement.

 

b.                      Recreational Vehicle Business.  Each of Good Sam,
Camping World and the GMACI Agency agrees to collaborate in order to enhance the
other’s business as relates to recreational vehicles.  Such collaboration may
include the sharing of customer lists, reports and other database information,
but only to the extent such party is legally entitled to do so.  The
confidentiality provisions of Article X shall apply to each of the parties
hereto and each of their respective Affiliates with respect to the information
shared by the other party to the same extent they apply to the parties in
Article X below.

 

12

--------------------------------------------------------------------------------


 

X

CONFIDENTIALITY

 

1.            Good Sam Member and Camping World Customer Information.  The GMACI
Agency agrees that, all lists, records and information relating to Good Sam
Members, including, without limitation, the Good Sam Member List, and all
marketing materials, information, techniques and renewal materials, in each case
whether oral or written, and whether or not labeled as confidential by Good Sam
(collectively, “Good Sam’s Confidential Information”) is confidential and
proprietary to Good Sam and shall be received in confidence by the GMACI Agency
and the GMACI Agency will not use, disclose, reproduce or dispose of such
information in any manner except as expressly provided herein.  Good Sam agrees
that, except to the extent included as part of Good Sam’s Confidential
Information, the marketing materials, information and techniques provided by the
GMACI Agency to Good Sam with respect to solicitations hereunder, and all other
proprietary non-public information provided by the GMACI Agency to Good Sam,
whether oral or written, and whether or not labeled as confidential by the GMACI
Agency, is confidential and proprietary to the GMACI Agency and will be received
in confidence by Good Sam, and Good Sam will not use, disclose reproduce or
dispose of such information in any manner except as provided herein.  At no time
will the GMACI Agency solicit active or inactive Good Sam Members or Camping
World Customers for products or services without prior written approval from
Good Sam or Camping World, as applicable.  The GMACI Agency agrees that all
lists, records and information relating to Camping World Customers, including,
without limitation, the Camping World Customer List, and all marketing
materials, information, techniques and renewal materials, in each case whether
oral or written, and whether or not labeled as confidential by Camping World
(collectively, “Camping World’s Confidential Information”) is confidential and
proprietary to Camping World and shall be received in confidence by the GMACI
Agency and the GMACI Agency will not use, disclose, reproduce or dispose of such
information in any manner except as expressly provided herein.  Camping World
agrees that, except to the extent included as part of Camping World’s
Confidential Information, the marketing materials, information and techniques
provided by the GMACI Agency to Camping World with respect to solicitations
hereunder, and all other proprietary non-public information provided by the
GMACI Agency to Camping World, whether oral or written, and whether or not
labeled as confidential by the GMACI Agency, is confidential and proprietary to
the GMACI Agency and will be received in confidence by Camping World, and
Camping World will not use, disclose reproduce or dispose of such information in
any manner except as provided herein.  At no time will the GMACI Agency solicit
active or inactive Camping World Customers for products or services without
prior written approval from Camping World.

 

2.            Confidential Information.  The GMACI Agency hereby agrees on
behalf of itself and each of its Affiliates and each of Good Sam and Camping
World hereby agrees on behalf of itself and each of its respective Affiliates
that it has received, and may be receiving, from the other parties hereto
information that is confidential and highly proprietary, which confidential and
highly proprietary information may include customer lists, customer reports,
reserve information, renewal information and other information relating to the
business and operations of such other party and such party hereby agrees that it
has kept, and will continue to keep, such confidential information confidential,
and will use such information only as may be required to perform its obligations
under this Agreement and it has not used, and it will not use, such information
except as may otherwise be permitted under this Agreement (it being understood
that such confidential information may be so disclosed to the extent necessary
or required in order to comply with applicable law, rule or regulation or for
legal, administrative or regulatory reasons or in order to enforce any rights
hereunder).

 

3.            Employee Non-Solicitation.  During the Term, each party hereby
agrees on behalf of itself and each of its Affiliates that it will not, directly
or indirectly, solicit for employment or hire or retain any employee or advisor
or agent of the other party or of the other party’s affiliates; provided that
the foregoing provision will not prevent any solicitation of employment not
specifically directed toward the other party’s or such other party’s affiliates
employees, advisors or agents.

 

4.            Survival. Sections X.1 and X.2 shall survive expiration or
termination of this Agreement for any reason.

 

13

--------------------------------------------------------------------------------


 

XI

REPRESENTATIONS AND WARRANTIES

 

1.            Good Sam and Camping World Representations and Warranties.  Each
of Good Sam and Camping World represents and warrants to the GMACI Agency, as
follows:

 

(a)                the execution and delivery of this Agreement has been duly
authorized and adopted by all necessary corporate action and it has full power
and authority to enter into this Agreement and to consummate the transactions
and perform its obligations contemplated hereby.

 

(b)                its obligations under this Agreement are legal, valid and
binding obligations enforceable against it in accordance with its terms.

 

(c)                it is not a party to, or is bound by, any contractual
agreement or instrument which would prevent or impede or restrict its
performance under this Agreement.

 

(d)                the Good Sam Insurance Agency has obtained such licenses and
permits as are required to sell, solicit and negotiate property and casualty
insurance as contemplated under this Agreement.

 

(e)                during the Term hereof, it shall continue to maintain all
licenses, permits and authorizations as are necessary in order for it to perform
with its obligations hereunder and in performing its obligations under this
Agreement, it will comply with all applicable laws and regulations applicable to
it.

 

(f)                   during the Term hereof, it shall maintain insurance of the
types and amounts as are reasonable and customary in consideration of its
obligations hereunder.

 

2.            The GMACI Agency Representations and Warranties.  The GMACI Agency
represents and warrants to each of Good Sam and Camping World as follows:

 

(a)                the execution and delivery of this Agreement has been duly
authorized and adopted by all necessary corporate action and it has full power
and authority to enter into this Agreement and to consummate the transactions
and perform its obligations contemplated hereby.

 

(b)                its obligations under this Agreement are legal, valid and
binding obligations enforceable against it in accordance with its terms.

 

(c)                it is not a party to, or is bound by, any contractual
agreement or instrument which would prevent or impede or restrict its
performance under this Agreement.

 

(d)                 during the Term hereof, it shall continue to maintain all
licenses, permits and authorizations as are necessary in order for it to perform
with its obligations hereunder and in performing its obligations under this
Agreement, it will comply with all applicable laws and regulations applicable to
it.

 

(e)                during the Term hereof, it shall maintain insurance of the
types and amounts as are reasonable and customary in consideration of its
obligations hereunder.

 

XII

TRADEMARKS AND OTHER INTELLECTUAL PROPERTY

 

Except as may be otherwise provided under this Agreement, neither party will
make any use of trademarks, service marks, logos or other intellectual property
owned by, licensed to or used by the other without first obtaining the other’s
written consent, such consent not to be unreasonably withheld or delayed, except
as otherwise provided herein.  All intellectual property owned by a party is and
will

 

14

--------------------------------------------------------------------------------


 

remain the property of such party.  During the term of this Agreement, Good Sam
and Camping World hereby grant to the GMACI Agency a royalty-free license to use
the name “Good Sam Insurance Agency” in connection with the services to be
provided by the GMACI Agency pursuant to this Agreement.  Good Sam and Camping
World each grant the GMACI Agency a royalty-free license to use the proprietary
name chosen for each Branded Product in connection with the services to be
provided by the GMACI Agency pursuant to this Agreement.

 

 

XIII

RECORDS AND REPORTS

 

Each party will maintain, for the period required by applicable law, records
relating to its performance of its obligations under this Agreement, including
all proofs of enrollment.  Each party, together with such party’s
representatives, will have the right, at its sole expense, upon reasonable
notice to other party and during the other party’s normal business hours, to
inspect and copy the other party’s data and records in order to verify that such
other party’s performance hereunder has complied with its obligations under this
Agreement, and such other party will cooperate to the extent reasonably
requested in connection with any such inspection and copying.  During the Term
and for such period after the Term for which Marketing Fees, Existing Good Sam
Policy Marketing Fees, Existing Camping World Marketing Fees, Existing Choice
Model Policy Marketing Fees or Agency Commissions, as applicable, are required
to be paid under Article VIII, each party shall provide to the other such
information as is reasonably requested by any of the parties hereto regarding
insurance marketing activities, and the amount of Direct Written Premiums
received for Insurance and Insurance Products as contemplated hereunder. 
Reports containing such information shall be substantially in the form, and
shall be supplied with such frequency, as may be mutually agreed by the parties
hereto.

 

XIV

MISCELLANEOUS

 

1.            No Agency.  Except as expressly provided in this Agreement,
neither the GMACI Agency, on the one hand, nor Good Sam or Camping World, on the
other hand, shall hold itself out as being the agent, representative, employee
or the principal of any other party.  This Agreement does not make any party
hereto the agent of the other, nor does it create a partnership, a consortium,
an association, a joint venture, or any form of juristic person or entity. 
Except as the parties may otherwise agree pursuant to separate agency or other
agreements, no party hereto shall have any authority or right to assume or
create obligations of any kind or nature, express or implied, on behalf of, or
in the name of any other party, nor to accept service of any legal process of
any kind addressed to or intended for any other party, nor to bind any other
party in any respect, without the specific prior written authorization of such
other party.

 

2.            Indemnification.  Each of Good Sam and Camping World, on the one
hand, and the GMACI Agency, on the other hand, agrees to indemnify and hold
harmless the other party and the subsidiaries and Affiliates of the other party
and its and their respective employees, officers, directors, shareholders and
agents, from and against any and all claims, demands, losses, damages,
liabilities, causes of action, judgments, awards, penalties, interest and costs
and expenses (including, but not limited to, reasonable attorneys’ fees) arising
out of, or resulting from, in whole or in part, the performance by the other
party (or any of its or their respective employees, officers, directors,
shareholders, agents, subsidiaries and Affiliates) of its respective obligations
under this Agreement.  This Section XIV.2 shall survive expiration or
termination of this Agreement for any reason.

 

3.            Assignment.  Neither Good Sam or Camping World, on the one hand,
nor the GMACI Agency, on the other hand, shall, directly or indirectly, sell,
assign or transfer (other than a pledge, transfer or collateral assignment to or
for the benefit of a lender) any of its rights or obligations contemplated under
this Agreement without first obtaining the written consent of the other party;
provided, however,

 

15

--------------------------------------------------------------------------------


 

that a party may assign its rights and obligations under this Agreement to an
Affiliate following notice to the other parties.  This Agreement shall inure to
the benefit of and be binding upon the parties, their permitted successors,
trustees, assigns, receivers and legal representatives but shall not inure to
the benefit of any other person or entity, except as specifically contemplated
by Section XIV.3.

 

4.            Entire Agreement; Amendment.  This Agreement contains the entire
and only agreement between the parties with respect to the subject matter
hereof, and no oral statements or representations or prior written matter not
contained herein or therein shall have any force or effect.  This Agreement may
not be modified in any way except by a writing subscribed by the parties by
their duly authorized representatives.  No amendment of this Agreement or its
exhibits or schedules shall be of any force or effect unless reduced to writing
and executed in writing by the parties.

 

5.            Notices.  All notices under this Agreement must be in writing and
shall be delivered by (i) certified or registered mail, postage prepaid, return
receipt requested, or (ii) nationally recognized overnight commercial courier or
delivery service, or (iii) by facsimile transmission as follows:

 

To the GMACI Agency:

 

 

GMAC Insurance Marketing, Inc.

500 West 5th Street

Winston-Salem, NC 27101

Attention:  President

Telephone:                        (336) 435-3245

Facsimile:                              (336) 435-3757

 

With a copy to (which shall not constitute notice):

 

GMAC Insurance Marketing, Inc.

59 Maiden Lane, 38th Floor

New York, NY 10038

Attn:  General Counsel

 

Telephone:  (212) 380-9479

Facsimile:  (212) 380-9498

 

 

To Good Sam:

 

Good Sam Enterprises, LLC

250 Parkway Drive

Suite 270

Lincolnshire, IL 60069

Attention: President

Telephone:                        (805) 667-4100

Facsimile:                              (805) 667-4419

 

To Camping World:

 

Camping World, Inc.

250 Parkway Drive

Suite 270

Lincolnshire, IL 60069

Attention: President

Telephone:                        (847) 229-6457

Facsimile:                              (847) 557-1267

 

16

--------------------------------------------------------------------------------


 

All notices, consents, waivers, and other communications under this Agreement
shall be deemed to have been duly given when (a) delivered by hand (with written
confirmation of receipt), (b) sent by facsimile (with written confirmation of
receipt), or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and facsimile numbers set forth above (or to such other
addresses and telecopier numbers as a party may designate by notice to the other
party in accordance with the provisions of this Agreement).

 

6.            Governing Law.  This Agreement shall be governed by and construed
and enforced in all respects according to the internal laws of the State of
Delaware, determined without reference to conflict of law principles.

 

7.            Injunctive Relief.  The parties hereto recognize that a breach of
Section X.1 or X.2 of this Agreement may cause irreparable injury and that
damages at law would be difficult to ascertain.  The parties hereto therefore
consent to the granting of equitable relief by way of a restraining order or
temporary or permanent injunction by any court of competent jurisdiction to
prohibit the breach or enforce the performance of the covenants thereof, in
addition to any other remedies available at law or in equity.

 

8.            Severability.  In the event that any of the provisions of this
Agreement are held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
thereof and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein and the parties hereto
shall to the fullest extent possible modify any such provision to the extent
required to carry out the general intention of this Agreement and to impart
validity thereto.

 

9.            Waiver.  No forbearance, indulgence, or relaxation or inaction by
any party at any time to require performance of any provisions of this Agreement
shall in any way affect, diminish or prejudice the right of a party hereto to
require performance of that provision and any waiver or acquiescence by any
party hereto in any breach of any provision of this Agreement shall not be
construed as a waiver or acquiescence in any continuing or succeeding breach of
such provision, a waiver or an amendment of the provision itself or a waiver of
any right under or arising out of this Agreement or acquiescence in or
recognition of rights and/or positions other than as expressly stipulated in
this Agreement.

 

10.    Counterparts.  This Agreement may be executed in any number of
counterparts each of which shall be deemed to be an original and all of which
shall constitute one and the same Agreement.

 

 

 

[The remainder of this page is intentionally blank.  Signature page follows.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

GOOD SAM ENTERPRISES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marcus Lemonis

 

 

 

Name: Marcus Lemonis

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CAMPING WORLD, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Marcus Lemonis

 

 

 

Name: Marcus Lemonis

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CWI, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Marcus Lemonis

 

 

 

Name: Marcus Lemonis

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

GMAC INSURANCE MARKETING, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Weiner

 

 

 

Name: Michael Weiner

 

 

 

Title: Chief Financial Officer

 

 

18

--------------------------------------------------------------------------------


 

Schedule A

Other Carriers

 

Allied Insurance

Arrowhead General Insurance Agency

ASI Underwriters Corp.

Foremost Insurance Company

National Interstate Insurance Company

Next Wave Insurance Services, LLC

Progressive Casualty Insurance Company

Recreation Insurance Specialists, LLC

Safeco Insurance

 

19

--------------------------------------------------------------------------------